      Case 1:19-cv-01106-LJV-JJM Document 15 Filed 07/28/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 SUNANDA KERN,

              Plaintiff,

       v.                                             19-CV-1106
                                                      DECISCION & ORDER
 LINDA JOYCE, Director New York State
 Central Register of Child Abuse and
 Maltreatment, and SHEILA POOL, Acting
 Commissioner, New York State Office of
 Children and Family Services,

              Defendants.



      On August 21, 2019, the pro se plaintiff, Sunanda Kern, commenced this action

under 42 U.S.C. § 1983. Docket Item 1. On March 9, 2020, the case was referred to

United States Magistrate Judge Jeremiah J. McCarthy for all proceedings under 28

U.S.C. §§ 636(b)(1)(A) and (B). Docket Item 7. On March 3, 2020, the defendants had

moved to dismiss, Docket Item 6; on March 24, 2020, the plaintiff responded, Docket

Item 10; and on March 26, 2020, the defendants replied, Docket Item 11. On April 20,

2020, Judge McCarthy issued a Report and Recommendation (“R&R”) finding that the

defendants' motion should be granted. Docket Item 12.

      On May 5, 2020, the plaintiff objected to the R&R. Docket Item 13. On May 8,

2020, the defendants responded to the objections. Docket Item 14.

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must
       Case 1:19-cv-01106-LJV-JJM Document 15 Filed 07/28/20 Page 2 of 3




review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       This Court has carefully and thoroughly reviewed the R&R, the record in this

case, the objection and response, and the materials submitted by the parties. Based on

that de novo review, the Court accepts and adopts Judge McCarthy’s recommendation

to grant the defendants' motion. Kern’s claim is barred by res judicata, and nothing in

her objections—which largely dispute the factual findings of the state administrative law

judge and do not address the legal question of claim preclusion—convinces the Court

otherwise.

       To the extent Kern argues that the defendants withheld material evidence during

the underlying state proceedings—and that the defendants therefore have not shown

that “the claims asserted in [this] action were, or could have been, raised in the prior

action,” Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 285—that argument does not

carry the day. "[O]nce a claim is brought to a final conclusion, all other claims arising

out of the same transaction . . . are barred, even if based on different theories or

seeking a different remedy.” Hameed v. Aldana, 296 F. App’x 154, 155 (2d Cir. 2008)

(quoting O’Brien v. City of Syracuse, 54 N.Y.2d 353, 357 (N.Y. 1981)). Res judicata

thus bars Kern’s due process claim, notwithstanding her allegation that the state

withheld certain investitive reports. See, e.g., Cantore v. City of New York, 2017 WL

11501442, at *10 (S.D.N.Y. Sept. 15, 2017) (holding that prior judgment on the plaintiff’s

arbitrary and capricious claim in Article 78 proceeding precluded subsequent section

1983 claim, despite new factual allegations, because both actions “stem[med] from [the

d]efendants’ allegedly wrongful and improper denial of [the p]laintiff’s application for an



                                             2
       Case 1:19-cv-01106-LJV-JJM Document 15 Filed 07/28/20 Page 3 of 3




accident disability pension”); Antonious v. Muhammad, 873 F. Supp. 817, 821-22

(S.D.N.Y. 1995) (holding that prior state action precluded later federal action,

notwithstanding new factual allegations “aris[ing] from a related series of transactions”),

aff’d, 8 F. App’x 78 (2d Cir. 2001).


                                       CONCLUSION


         For the reasons stated above and in the R&R, the defendants' motion to dismiss,

Docket Item 6, is GRANTED; the complaint, Docket Item 1, is dismissed; and the Clerk

of the Court shall close the file. The Court further certifies, under 28 U.S.C.

§ 1915(a)(3), that any appeal from this order would not be taken in good faith, and leave

to appeal to the Court of Appeals in forma pauperis is denied. Coppedge v. United

States, 369 U.S. 438 (1962). Further requests to proceed on appeal in forma pauperis

should be directed, on motion, to the United States Court of Appeals for the Second

Circuit, in accordance with Rule 24 of the Federal Rules of Appellate Procedure.



         SO ORDERED.



Dated:         July 28, 2020
               Buffalo, New York



                                               /s/ Hon. Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             3
